DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office action responsive to application 16799083 filed 2/24/2020.  Claims 1-8 are pending.

Claim Objections
Claims 1, 3, & 5-8 are objected to because of the following informalities:  
Regarding Claims 1, 3, & 5-8, the recitation “the land” (claim 1: l. 4; claim 3: l. 3; claim 5: l. 1; claim 6: ll. 1 & 2; claim 7: l. ll. 4 & 6; claim 8: l. 4) is believed to be in error for - - the annular land - -.
Regarding Claim 5, the recitation “of the shell that has a circular cross-sectional geometry” is believed to be in error for - - of the shell, the aperture having a circular cross-sectional geometry - -.
Regarding Claim 6, the recitation “the rim” (l. 3) is believed to be in error for - - the annular rim - -.
Regarding Claim 7, the recitation “the heat shield, and” (l. 4) is believed to be in error for - - the heat shield and - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pidcock 20050262846.
Regarding Independent Claim 1, Pidcock teaches an assembly (as follows) for a turbine engine (see Fig. 1), the assembly comprising: 
a combustor wall (Fig. 6, as follows – also see Fig. 3 for corresponding reference numerals not shown in Fig. 6) including a shell (38), a heat shield (40) and an annular land (54, which includes 58 and 60); 
the heat shield attached to the shell (see Figs. 3 & 6, 38 and 40 are attached); and 
the land extending vertically between the shell and the heat shield (see Fig. 6) and laterally between a land outer surface and an inner surface (land inner surface forms cylindrical barrel inner surface of 54 and the portion of 54 which projects leftward into the aperture at the bottom of 54, the outer surface includes the top/side/bottom surface of 60 in combination with the side surface of 58 facing away from the aperture defined through 54), the inner surface at least partially defining a quench aperture (see large arrow indicating airflow through aperture defined in 54) in the combustor wall; 
wherein a lateral distance between the land outer surface and the inner surface varies around the quench aperture (distance between outer surface at side surface of 60 and inner surface is greater than distance between outer surface at side of 58 and inner surface of 54).
	Regarding Dependent Claim 2, Pidcock further teaches the land outer surface has a polygonal cross-sectional geometry (the cross section shown in Fig. 6 includes a polygonal geometry tracing out the outer surfaces of flange 60 and the outer surface of 58).
	Regarding Dependent Claim 3, Pidcock further teaches the land outer surface includes a plurality of facets (top/side/bottom surface of 60 and outer surface of 58 each define a facet of the geometry); and the facets define outside corners that are disposed around the land (upper 
	Regarding Dependent Claim 4, Pidcock further teaches the inner surface has a non-circular cross-sectional geometry (the geometry of the inner surface at the projection which extends leftward into the aperture defined in 54 ensures that the inner surface does not have a circular cross-section taken within a plane defined by 40).
Regarding Independent Claim 8, Pidcock teaches an assembly (as follows) for a turbine engine (see Fig. 1), the assembly comprising: 
a combustor wall (Fig. 6, as follows, also see Fig. 3 for corresponding reference numerals not shown in Fig. 6) including a shell (38), a heat shield (40) and an annular land (54, which includes 58 and 60); 
the heat shield attached to the shell (see Figs. 3 & 6, 38 and 40 are attached); and 
the land extending vertically between the shell and the heat shield (see Fig. 6) and laterally between a land outer surface and an inner surface (land inner surface forms cylindrical barrel inner surface of 54 and the portion of 54 which projects leftward into the aperture at the bottom of 54, the outer surface includes the top/side/bottom surface of 60 in combination with the side surface of 58 facing away from the aperture defined through 54), the inner surface at least partially defining a quench aperture in the combustor wall (aperture through 54 defined by inner surface discussed above); 
wherein a lateral distance between the land outer surface and the inner surface varies around the quench aperture (distance between outer surface at side surface of 60 and inner surface is greater than distance between outer surface at side of 58 and inner surface of 54); and 
wherein the land outer surface has a polygonal cross-sectional geometry (the cross section shown in Fig. 6 includes a polygonal geometry tracing out the outer surfaces of flange 60 and the outer surface of 58).


Claims 1-4 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishibashi 3303645.
Regarding Independent Claim 1, Ishibashi teaches an assembly (Figs. 1-2 & 4-5) for a turbine engine (Col. 1, l. 24), the assembly comprising: 
a combustor wall (as follows) including a shell (4), a heat shield (2) and an annular land (5); 
the heat shield attached to the shell (see Fig. 1); and 
the land extending vertically between the shell and the heat shield (see Fig. 1) and laterally between a land outer surface and an inner surface (see Fig. 1, outer surface of 5 relative to aperture, inner surface of 5 defining aperture), the inner surface at least partially defining a quench aperture in the combustor wall (aperture defined by 5 is defined by inner surface of 5); 
wherein a lateral distance between the land outer surface and the inner surface varies around the quench aperture (see Fig. 2, lateral distance is not the same on both sides of 5).
	Regarding Dependent Claim 2, Ishibashi further teaches the land outer surface has a polygonal cross-sectional geometry (see Fig. 5).
	Regarding Dependent Claim 3, Ishibashi further teaches the land outer surface includes a plurality of facets (see Fig. 5); and the facets define outside corners that are disposed around the land (corners of 5 shown in Fig. 5).
Regarding Dependent Claim 4, Ishibashi further teaches the inner surface has a non-circular cross-sectional geometry (see Fig. 5, inner surface is rectangular).
Regarding Independent Claim 8, Ishibashi teaches an assembly (Figs. 1-2 & 4-5) for a turbine engine (Col. 1, l. 24), the assembly comprising: 
a combustor wall (as follows) including a shell (4), a heat shield (2) and an annular land (5); 
the heat shield attached to the shell (see Fig. 1); and 
the land extending vertically between the shell and the heat shield (see Fig. 1) and laterally between a land outer surface and an inner surface (see Fig. 1, outer surface of 5 relative 
wherein a lateral distance between the land outer surface and the inner surface varies around the quench aperture (see Fig. 2, lateral distance is not the same on both sides of 5); and 
wherein the land outer surface has a polygonal cross-sectional geometry (see Fig. 5).

Claims 1, 4, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen 20130232980.
Regarding Independent Claim 1, Chen teaches an assembly (Fig. 2) for a turbine engine (see Fig. 1), the assembly comprising: 
a combustor wall (Figs. 2-5, as follows) including a shell (48), a heat shield (46) and an annular land (60); 
the heat shield attached to the shell (see Fig. 2); and 
the land extending vertically between the shell and the heat shield (see Figs. 2-4) and laterally between a land outer surface (outer surface of 60 parallel to the aperture) and an inner surface (inner surface of 60 defining the aperture), the inner surface at least partially defining a quench aperture in the combustor wall (aperture defined through 60); 
wherein a lateral distance between the land outer surface and the inner surface varies around the quench aperture (see Fig. 3, distance between outer surface and inner surface at one location on tube 60, for example in the left side of Fig. 3 at the bottom of 60, is different than the distance between the outer surface and inner surface at another location on tube 60, for example at the right side of the tube 60 just below the unlabeled flange).
Regarding Dependent Claim 4, Chen further teaches the inner surface has a non-circular cross-sectional geometry (elliptical cross-section 70; para. [0026]).
Regarding Dependent Claim 6, Chen further teaches the land and an annular rim (lateral portion of 60 which contacts the sides of the aperture defined in 48) are included in a grommet (entire assembly of 60 construed as the grommet); and 
.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelley 20090308077.
Regarding Independent Claim 7, Shelley teaches an assembly (Figs. 1 & 3A-3B, as follows) for a turbine engine (para. [0001]), the assembly comprising: 
a combustor wall (as follows) including a shell (44), a heat shield (46) and an annular land (120); 
the heat shield attached to the shell (see Fig. 1); and 
the land extending between the shell and the heat shield (see Figs. 1 & 3A-3B), and at least partially defining a quench aperture in the combustor wall (aperture defined by 120); 
wherein the land is aligned with an aperture defined by a surface of the shell (land 120 aligned with portion of 104 defined by inner surface of 44), and the land has a land outer surface (annular outer surface of 120) with a cross-sectional geometry that comprises a different shape than a cross-sectional geometry of the surface of the shell (the cross-sectional geometry of the surface of the shell is a line whereas the cross-sectional geometry of 120 is a circle if taken in a plane parallel to 46); and 
wherein the cross-sectional geometry of the land outer surface comprises a circular cross-sectional geometry (as discussed above, cross-sectional geometry, taken in a plane parallel to 46, is circular).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pidcock, as applied to claim 1 above, and further in view of Shelley.
Regarding Dependent Claim 5, Pidcock teaches the invention as claimed and as discussed above for claim 1, and Pidcock further teaches the land is aligned with an aperture defined by a surface of the shell (54 aligned with aperture in 38).
While it is likely that one of ordinary skill in the art might assume the cross-sectional geometry of the aperture in the surface of the shell has a circular cross-sectional geometry, Pidcock nonetheless fails to expressly teach the precise shape of the aperture.
Shelley teaches an assembly (Figs. 1 & 3A-3B, as follows) for a turbine engine (para. [0001]), the assembly comprising: a combustor wall (as follows) including a shell (44), a heat shield (46) and an annular land (120); the heat shield attached to the shell (see Fig. 1); and the 
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pidcock’s assembly such that the cross-sectional geometry of the aperture defined by the surface of the shell is circular because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Pidcock’s aperture having an undisclosed shape versus the claimed circular shape taught by Shelley), b) the substituted components and their functions were known in the art (both the aperture shape taught by Pidcock and the aperture shape taught by Shelley were known in the art as being useful for admitting air to an aperture in a combustor wall), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either Pidcock’s aperture shape or Shelley’s aperture shape could have been used with the land to predictably provide air to the aperture in the combustor wall).  See MPEP 2143 I(B).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.